As the taxes to be imposed for the payment of these bonds aread valorem taxes, as for a county purpose, I am inclined to the view that the first sentence of Sec. 5, Art. IX, of the Constitution applies. I would have serious doubts of the validity of this Act if it were compulsory in its nature, but it merely authorizes the county to issue these bonds. There is no question here of an excise tax, or of the power of the Legislature to levy such a tax as a county tax and to require the application of the proceeds thereof to certain designated county purposes, including road district bonds as to road districts in the county, as was involved in the case of Amos v. Mathews, decided at the present term.